Citation Nr: 1701497	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  11-04 744	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent prior to May 3, 2014, and a disability rating higher than 30 percent, effective May 3, 2014, for service-connected bilateral hearing loss.

2.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to March 1964.  These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of a VA RO in St. Petersburg, Florida.

In May 2015 and February 2016, the Veteran's hearing loss and bilateral foot disability claims were remanded by the Board for further development.


FINDING OF FACT

On July 17, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


